    Case 6:17-cv-06788-FPG-MJP Document 167 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

VALVETECH, INC.,                                :

                 Plaintiff,                     :
                                                    Case No. 6:17-cv-6788-FPG-MWP
      v.                                        :   PROTECTIVE ORDER PRECLUDING
AEROJET ROCKETDYNE, INC.,                           DEPOSITION OF MS. KIMBERLY
                                                :   BARWELL
                 Defendant.
                                                :
_____________________________


       Before the Court is Plaintiff ValveTech, Inc.’s Motion for a Protective Order to Preclude

the deposition of Ms. Kimberly Barwell in the above-captioned case.

       IT IS ORDERED that the Motion is granted, and that a Protective Order barring

Defendant from requesting or taking the deposition of Ms. Kimberly Barwell is hereby issued.



IT IS SO ORDERED this 26th day of February, 2021.




                                    Hon. Mark W. Pedersen
                                    United States Magistrate Judge
